DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I invention (claim 1-9)  in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be examined together without undue burden.  This is not found persuasive because  distinct inventions involves serious searches and consideration burden, as stated in previous office action
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.

Non-Compliant Claim Identifier
The identifier of claim 10-20 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 103 as obvious over Ito (US2008/0132409) in view of Chase (US8535632).
Ito teaches a fibrous catalyst having a catalytic layer comprising metal catalyst (e.g. Mn ) and CeO2 onto an alumina-silica fiber ([0029], [0030], [0033], example 1-2, table 1, [0038]-[0042], claim 1-5). 
	Regarding claim 1, Ito does not expressly teach a catalytic material  being embedded on the porous support. 
	Chase teaches a catalyst containing nanofiber composition comprising ceramic nanofiber having a plurality of metal catalysts, wherein the ceramic nanofiber comprises alumina, silica, titania, zinc oxide and their combinations, while metal catalyst  (claim 1-
	It would have been obvious for one of ordinary skill in the art to adopt the nanocomposite having metal catalyst partially embedded in the nanofiber support as shown by Chase to modify the catalyst  of Ito because by doing so can help provide a nanocomposite with higher surface area  and saving costs as suggested by Chase (col. 12 lines 24-44).  
	As for the claimed “for hydrogen production”, such limitation is just an intended use of the claimed catalyst composition. 
	Regarding claim 4 and 6, Ito already teaches such limitation as discussed above. 
	Regarding claim 5,  Ito also teaches ceria containing catalytic material can include Pr ([0029], [0035]). 
Regarding claim 7,  Chase further discloses the nanofiber having an average diameter of 1 to 500 nm (claim 4)  and partially embedded metal catalyst having average diameter of 0.5 to 200 nm (claim 5).  Therefore, it is readily apparent that the average diameter (i.e. thickness) of such nanocomposite catalyst overlaps with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt such size metal catalyst  and such size fiber support as shown by Chase to modify the ceramic fiber supported metal catalyst of Ito because by doing so can help provide a composite 
	Regarding claim 8, Chase further teaches the catalyst precursor amount is generally from about 1 to about 50 parts by weight, desirably 1 to 25 parts by weight based on 100 parts by weight of the ceramic precursors (col. 4 lines  45-53). Chase specifically discloses 9.5 wt% Pt doped onto alumina nanofiber.  Chase also teaches the catalyst concentration can be controlled by adjusting the amount of catalyst in the nanofibers or by controlling the amount of catalyst-bearing nanofibers added to a microfiber-nanofiber medium (col. 12 lines 38-41). 
	It would have been obvious for one of ordinary skill in the art to expect that metal catalyst concentration in the nanocomposite being similar to that of weight ratio between catalyst precursor amount to the ceramic precursor amount because solvent and organic polymers will be calcined and eliminated. It would have been obvious for one of ordinary skill in the art to control the amount of metal catalyst precursor amount to the ceramic precursor amount via routine experimentation to provide a same metal catalyst amount and same support amount as that of instantly claimed for help obtaining a catalyst having desired performance for intended applications as suggested by Chase (col. 12 line 46-col. 13 line 4). 
Claim 2 is  rejected under 35 U.S.C. 103 as obvious over Ito (US2008/0132409) in view of Chase (US8535632) as applied above, and further in view of Suzawa (US2004/0082468). 


Suzawa discloses silica-alumina as well as mullite are well-known ceramic support for supporting CeO2 containing catalyst for purifying exhaust gas ([0001], [0021], [0034], [0045]-[0047]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known mullite to practice the porous support of Ito in view of Chase mullite is a well-known silica-alumina support and can be used as porous support as silica-alumina for help providing a desired CeO2 containing catalyst for intended application as suggested by Suzawa. Furthermore, substituting equivalents known for the same purpose is prima facie case of obviousness (see MPEP 2144. 06). 
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Ito (US2008/0132409) in view of Chase (US8535632) as applied above, and further in view of Mori (US6488906). 
Regarding claim 3,  Ito further discloses the ceramic fiber material can be configured in the aggregates for usage ([0027]). 
Ito in view of Chase does not expressly teach the support structure being blocky or spherical or a combination thereof. 
Mori teaches ceramic carriers generally have a configuration of sphere a rotary ellipsoid (a blocky configuration, a cylinder defining a bore extending in an axial direction (a blocky configuration), etc. (col. 4 lines 45-52).  Mori specifically discloses carrier shape is not critical and spherical carrier being used (col. 5 lines 10-12). 

Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as obvious over Suzuki  (US2013/0172599).
Suzuki teaches a nanocomposite catalyst comprising a porous support comprising silica and alumina and having noble metal catalyst thereof ([0001], [0118], [0126]). 
Regarding claim 1,  Suzuki does not expressly teach a catalytic material  being embedded on the porous support. 
However, Suzuki further teaches the noble metal can be supported into the porous support via impregnation, co-precipitation, deposition and kneading  etc. method.  It is noted that during such formation process noble metal apparently would entering the porous area of the support material and staying inside the pores of the support material.  Therefore, at least some portion of the noble metal would be embedded inside the pores of the porous support. 
As for the claimed “for hydrogen production”, such limitation is just an intended use of the claimed catalyst composition. 
Regarding claim 9,  Suzuki further discloses the noble metal supported porous silica and alumina catalyst having BET surface area of 20 to 500 m2/g, pore size 3 to 50 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUN LI/Primary Examiner, Art Unit 1759